UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-29981 TRISTAR WELLNESS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 91-2027724 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10 Saugatuck Ave. Westport CT (Address of principal executive offices) (Zip Code) (203) 226-4449 Registrant’s telephone number, including area code (Former address, if changed since last report) (Former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o­­­No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 19, 2014, there were 23,041,715 shares of common stock, $0.001 par value, issued and outstanding. TRISTAR WELLNESS SOLUTIONS, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements 3 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 25 ITEM 4 Controls and Procedures 25 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 27 ITEM 1A Risk Factors 27 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3 Defaults Upon Senior Securities 27 ITEM 4 Mine Safety Disclosures 27 ITEM 5 Other Information 27 ITEM 6 Exhibits 28 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties, and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. ITEM 1 Consolidated Financial Statements The unaudited condensed consolidated interim financial statements of registrant for the three and six months ended June 30, 2014 and 2013 are below. The unaudited condensed consolidated interim financial statements reflect all adjustments which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented. All such adjustments are of a normal and recurring nature. 3 TRISTAR WELLNESS SOLUTIONS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (dollars in thousands) June 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ 85 $ Accounts receivables, net Prepaid expenses and other Other receivables Receivable from related party 1 - Inventories, net Total current assets Non-current assets Property and equipment, net Intangible assets, net Other non-current assets 41 41 Total non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses due to related parties Current liabilities related to assets sold Short-term notes (net of debt discount $557 and $497 as of June 30, 2014 and December 31, 2013, respectively) Short-term notes - related party Convertible notes (net of debt discount $142 and $0 as of June 30, 2014 and December 31, 2013, respectively) Convertible notes - related party (net of debt discount $53 and $0 as of June 30, 2014 and December 31, 2013, respectively) - Deferred revenue Derivative liability - Total current liabilities Non-current Liabilities Deferred revenue, net of current portion - 48 Total non-current liabilities - 48 TOTAL LIABILITIES STOCKHOLDERS' DEFICIT Convertible preferred stock, $0.001 par value; 10,000,000 shares authorized; 5,621,667 and 5,621,667 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively 6 6 Common stock; $0.0001 par value; 50,000,000 shares authorized; 23,041,715 and 22,041,713 shares issued and outstanding as of June 30, 2014 and December 31, 2013, respectively 2 2 Additional paid-in capital Other comprehensive gain/(loss) 5 ) Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying unaudited notes to the condensed consolidated interim financial statements 4 TRISTAR WELLNESS SOLUTIONS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (unaudited) (dollars in thousands) For the Three Months Ended For the six Months Ended June 30, June 30, Sales revenue $ Cost of Goods Sold Gross profit Continuing operations Operating expenses: General and administrative Sales, marketing and development expenses Amortization on intangible assets 22 - 42 - Impairment of intangible assets - - - 2 Total operating expenses Loss from operations ) Other income and (expenses) Interest expense ) Change in fair value of derivative liability - ) - Other 12 ) - ) Total other expenses ) Net loss ) Other comprehensive gain (loss) Foreign currency translation gain (loss) 63 (1
